UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 JUSTIN ASHLEY ROHRBAUGH

 OLGA LETICIA GARCIA MARROQUIN
 DE ROHRBAUGH,
                                                Case No. 19-cv-505 (CRC)
                         Plaintiffs,

                         v.

 MICHAEL R. POMPEO, et al.,

                         Defendants.

                                            ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that [9] Defendant’s Motion to Dismiss is GRANTED. The case shall be

dismissed in its entirety. It is further

        ORDERED that [9] Defendant’s Motion to Transfer is DENIED.

        This is a final appealable Order.

        SO ORDERED.




                                                         CHRISTOPHER R. COOPER
                                                         United States District Judge

Date: August 22, 2019